Title: To Alexander Hamilton from Adam Hoops, March 17—18, 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            March 17-18, 1799
          
          Their are in the part of the first regiment here two drummers—one fifer &   a private who blows the fife, and acts as fifer I have ordered the Extra drummer of the first Regiment and the private acting as fifer with his own consent to be attached for the present Service to the detachment under the Command of Capt Henry—Mr Dayton has I Am told written to you on this subject remonstrating against this arrangement which however appears to me to be a proper one and will be adhered to unless you shall order otherwise the detachment under Capt Henry would in that case be without a fifer, and with only one bad drummer
          I am Sir with great respect Yr Mo Obt Sert
          
            A Hoops M Ct
          
          General Hamilton
        